             Case MDL No. 2859 Document 77 Filed 12/04/18 Page 1 of 1



                             UNITED STATES JUDICIAL PANEL
                                                  on
                                MULTIDISTRICT LITIGATION



IN RE: ZIMMER MIL TAPER HIP PROSTHESIS
OR M/L TAPER HIP PROSTHESIS WITH
KINECTIV TECHNOLOGY AND VERSYS
FEMORAL HEAD PRODUCTS LIABILITY LITIGATION
        Fletcher, et al. v. Zimmer Biomet Inc. et al.,                 )
               E.D. California, C.A. No. 1:18-01529                    )              MDL No. 2859


                ORDER VACATING CONDITIONAL TRANSFER ORDER


        A conditional transfer order was filed in this action (Fletcher) on November 16, 2018. Prior
to expiration of that order's 7-day stay of transmittal, defendants filed a notice of opposition to the
proposed transfer. The Panel has now been advised that, pursuant to a notice of voluntary dismissal,
that Fletcher was dismissed in the Eastern District of California by the Honorable Jennifer L.
Thurston in an order filed on November 28, 2018.

       IT IS THEREFORE ORDERED that the stay of the Panel's conditional transfer order
designated as "CT0-5" filed on November 16, 2018, is VACATED insofar as it relates to this action.


                                                       FOR THE PANEL:




                                                       ~ Clerk of the Panel




                                                                        A CLRTit H:.D COPY
                                                                      RUBY' J. KRAJICK, CLERK

                                                                BY   -~~zsz:----
